Per Curiam.

The chattel mortgagor’s default gave the right
to possession and general title to the chattel mortgagee with the right of redemption remaining in said chattel mortgagor. The plaintiff’s purchase of the chattel mortgagor’s right in a Sheriff’s sale after levy and execution gives no possessory right or title but only the right of redemption. An action in conversion will not lie on behalf of one who has a mere right of redemption. (Hall v. Sampson, 35 N. Y. 274; Parish v. Wheeler, 22 N. Y. 494; Bragelman v. Daue, 69 N. Y. 69.)
The judgment should be unanimously reversed and the complaint dismissed, with $30 costs.
Concur — Hart, Brown and Groat, JJ.
Judgment reversed, etc.